DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a notice of allowability.
Claims 1-12 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable because the recited claim limitation for printing a support construction around an object being printed, said support construction including support material and modeling material elements within said support material, said modeling material elements to reinforce said support material, when taken with the claim as a whole, have not been shown or reasonably suggested in the prior art. Dependent Claims 2-12 are allowable as depending from an allowable base claim.
A close prior art reference here made of record Kritchman et al. (US 2002/0171177 A1) qualify as prior art under 35 USC 102(a) (pre-AIA ) with a publication date of 11/21/2002, and qualifies as prior art under 35 USC 102(e) (pre-AIA ) with a filing date of 3/21/2001 (provisional application 60/277,259). The provisional application was reviewed by the Examiner and it discloses the relevant subject matter upon which to base the below rejections. Kritchman et al. disclose a method and apparatus for printing and supporting a 3D object including dispensing a first material for forming the 3D object, a second material for forming a support structure for the 3D object, and a third material for separating the 3D object from the support structure (support construction). The support construction may include a mix of building (modeling) material and support material and may comprise printed fine pillars of modeling material (modeling material elements) surrounded by support material, however Kritchman et al. disclose this is done to achieve a mix with an even hardness, flexibility, and cohesiveness between the modeling material and the support material. There is no disclosure that the modeling material elements reinforce the support material. Kritchman et al. do not disclose the instant claim limitations recited above. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743